--------------------------------------------------------------------------------


Exhibit 10.4
 
CONFIDENTIALITY AND NON-COMPETITION AGREEMENT
 
THIS CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (“Agreement”) is made and
entered into as of the 23rd day of April, 2009 (the “Effective Date”) by and
between Continental Airlines, Inc., a Delaware corporation, (“Company”) and Mark
J. Moran (“Executive”).  Company and Executive may sometimes be referred to
herein collectively as the “Parties” and individually as a “Party.”
 
RECITALS:
 
WHEREAS, Company has entered into framework agreements with United, Lufthansa
and Air Canada, pursuant to which Company plans to develop an extensive alliance
relationship;
 
WHEREAS, Company has received tentative approval of its application with the
U.S. Department of Transportation (“DOT”) for approval to join United and a
group of eight other carriers within the Star Alliance that already hold
antitrust immunity and final approval by the DOT would enable Company and the
immunized Star Alliance carriers to work closely together to deliver highly
competitive international flight schedules, fares and service;
 
WHEREAS, Company, United, Lufthansa and Air Canada additionally have requested
DOT approval to establish a trans-Atlantic joint venture to create a more
efficient and comprehensive trans-Atlantic network (together with the framework
agreements and the antitrust immunity, “Project Star Alliance”);
 
WHEREAS, Project Star Alliance will involve highly confidential negotiations
that could be disrupted should there be any distribution outside of Company of
confidential information pertaining to these negotiations;
 
WHEREAS, Company anticipates that as a result of Project Star Alliance and upon
receipt of final antitrust immunity from DOT, Company will generate, distribute
within the alliance and receive competitively sensitive and highly confidential
information, including information from allied entities, and such information
will necessarily require protection from disclosure for both business purposes
and compliance with legal agreements;
 
WHEREAS, it is the intention of Company to involve Executive in Project Star
Alliance, and in the management and performance evaluation of any resulting
alliances;
 
WHEREAS, in conjunction with Executive’s involvement in Project Star Alliance
and the management and performance evaluation of any resulting alliances,
Company will provide Executive with highly confidential information that must be
protected from unauthorized distribution outside Company;
 
WHEREAS, it is important and necessary to the Company’s legitimate business
interests that  the confidential information to be provided to Executive by
Company in relation to Project Star Alliance and management of any resulting
alliances is protected and not to be distributed publicly.
 
AGREEMENT:
 
NOW, THEREFORE, Company and Executive agree as follows pertaining to Executive’s
confidentiality and non-compete obligations.
 
1.           Definitions.
 
(i)           “Project Star and Beyond Confidential Information” shall mean the
confidential or non-public information of Company and received by Company,
including, without limitation, information relating to:  (1) Project Star
Alliance; (2) compilations of information regarding Project Star Alliance and
any resulting alliance matters; and (3) any information, data, or material on
operating plans and techniques, airport services, in-flight services, fleet
management, network strategy and coordination, technical services, safety,
security, government and regulatory affairs, public and community affairs,
communications, human resources, labor relations, legal and compliance
activities, real estate and facilities management, catering and food services,
procurement, financial planning and analysis, revenue management, corporate and
project development opportunities, regional operations, domestic and
international destinations and expansion opportunities, alliances, strategies,
business plans, leads, trade secrets, research, product designs, prices,
discounts, cost, marketing plans and techniques, pricing, sales, reservations,
distribution, test data, technical information, systems development and
integration, inventions, copyrights and other intellectual property, technical
operations and specifications, and all other data and all computer system
passwords and other codes, in each case related to Project Star Alliance and the
operation of any resulting alliance.  Notwithstanding the foregoing, Project
Star and Beyond Confidential Information shall not include information that is
publicly available or becomes generally available to the public (other than,
directly or indirectly, as a result of disclosure by Executive contrary to the
obligations of confidentiality contained herein).
 
(ii)           “Term” shall mean the period during which Executive is employed
by the Company and for the 18 month period following termination of such
employment.
 
2.           Non-Competition.  Subject to the terms of this Agreement, and in
return for the Company’s promise to provide the Project Star and Beyond
Confidential Information described herein, Executive hereby covenants and
agrees, that for the Term, Executive will not, directly or indirectly for
Executive or others, in any State, territory or protectorate of the United
States in which Company is qualified to do business or in any foreign country in
which Company has an office, station or branch as of the date of termination of
Executive’s employment with Company, engage in an executive, advisory or
consulting capacity for any passenger air carrier; provided, however, that
Executive shall not be restricted, after Executive’s termination of employment
with Company, from being employed by, or advising or consulting to, a business
engaged in providing advice or consulting services to a broad range of
companies, including passenger air carriers, as long as Executive, during the
period of Executive’s non-competition obligations hereunder, does not become
involved  in rendering, directly or indirectly, executive, advisory or
consulting services to any passenger air carrier.  Executive may obtain upon
written request to Company a list of locations where Executive’s
post-termination business activities are so limited.  Notwithstanding the
foregoing, such non-competition obligations shall terminate and be inapplicable
if Executive’s employment with Company is terminated (1) by Company other than
for “Cause” (as defined in the employment agreement between Executive and
Company), including a termination upon Company not renewing Executive’s
employment agreement, or (2) by Executive for “Good Reason” (as defined in such
employment agreement).
 
3.           Confidential Information.  The relationship between Company and
Executive is and shall continue to be one in which Company reposes special trust
and confidence in Executive, and one in which Executive has and shall have a
fiduciary relationship to Company.  As a result, Company shall, in the course of
Executive’s activities related to Project Star Alliance and the management of
any resulting alliances, entrust Executive with, and disclose to Executive,
Project Star and Beyond Confidential Information.  Executive recognizes that
Project Star and Beyond Confidential Information has been developed or acquired,
or will be developed or acquired, by Company at great expense, is proprietary to
Company, and is and shall remain the property of Company.  Executive
acknowledges the confidentiality of Project Star and Beyond Confidential
Information and acknowledges that Executive could not competently perform
Executive’s Company job duties in conjunction with Project Star Alliance and the
operation of any resulting alliance without access to such
information.  Executive agrees that Executive will not during the term of
Executive’s employment, disclose, copy, directly or indirectly make any use of,
or remove from Company’s premises, Project Star and Beyond Confidential
Information except as may be required in the course of Executive’s
employment.  After the termination of Executive’s employment with Company,
Executive agrees that Executive will not disclose, copy, directly or indirectly
make any use of, or remove from Company’s premises, Project Star and
Beyond Confidential Information. Executive acknowledges that any use of Project
Star and Beyond Confidential Information by persons not in the employ of Company
would provide said persons an unfair competitive advantage which they would not
have without the use of said Project Star and Beyond Confidential Information
and that said advantage would cause Company irreparable harm.  Executive further
acknowledges that because of this unfair competitive advantage, and Company’s
legitimate business interests, which include its need to protect its goodwill
and the Project Star and Beyond Confidential Information, Executive has agreed
to the post-employment restrictions in Section 2 above.
 
4.           Consideration to Executive.  Executive acknowledges that Company’s
promise to provide Project Star and Beyond Confidential Information constitutes
separate and independent consideration for the restrictive covenants in this
Agreement entered into by the Executive.
 
5.           Payment.  In further consideration of Executive entering into this
Agreement, Company shall pay to Executive, within five business days following
execution of this Agreement, a one-time cash payment in an amount equal to
$750,000.
 
6.           Reasonableness of Restrictions.  Executive agrees that (1) the
covenants contained in this Agreement are necessary for the protection of
Company’s business goodwill and confidential information, (2) the time duration,
geographic scope and scope of activities of the covenants are reasonable and
necessary to protect the goodwill, confidential information and the operations
and business of Company, and (3) the covenants are not oppressive and do not
impose a greater restraint on Executive than is necessary to protect the
goodwill, confidential information and the operations and business of
Company.  The existence of any claim or cause of action of Executive against
Company shall not constitute a defense to the enforcement by Company of any
covenant contained herein.
 
7.           Enforcement.  If Executive violates any of the covenants set forth
in this Agreement, Company shall suffer irreparable damage and shall be entitled
to full injunctive relief and such other relief against Executive as may be
provided by law or in equity together with such damages as may be provided at
law or in equity.  Company shall be entitled where provided under applicable law
to specific performance of the requirements of this Agreement and to temporary
and permanent injunctive relief against any breach of any provision of this
Agreement by Executive.  If either Party files a lawsuit seeking specific
performance or injunction against, or damages for, any breach of this Agreement,
the Party substantially prevailing in such lawsuit shall be entitled to recover
from the other Party all court costs and reasonable attorneys’ fees incurred by
the prevailing Party in connection with such lawsuit. Executive further agrees
that any termination by Company of Executive’s employment in connection with
Executive’s material breach of a material obligation of this Agreement shall be
a termination for “Cause” (as defined and with the consequences specified in the
employment agreement between Executive and Company).


8.           Reformation.  It is the express intention of Company and Executive
to comply with all laws which may be applicable to the covenants contained in
this Agreement.  Therefore, Company and Executive have attempted to limit
Executive’s right to compete only to the extent necessary to protect (1) Company
from unfair competition, and (2) Company’s goodwill, confidential information
and its operations and business.  Company and Executive recognize, however, that
reasonable people may differ in making such a determination.  Consequently,
Company and Executive hereby specifically agree that, if any covenant contained
in this Agreement shall be determined by any court or other constituted legal
authority to be effective in any particular area or jurisdiction only if such
covenant is modified to further limit its duration or scope, such covenant may
be reformed or modified by the judgment or order of such court or authority to
reflect a lawful and enforceable duration or scope.  Such covenant shall
automatically be deemed to be amended and modified with respect to that
particular area or jurisdiction so as to comply with the judgment or order of
such court or authority and, as to all other areas and jurisdictions covered by
this Agreement, the terms and provisions hereof shall remain in full force and
effect as originally written.  If any covenants contained in this Agreement
shall be held by any court or other constituted legal authority to be void or
otherwise unenforceable in any particular area or jurisdiction, such covenant
automatically shall be deemed to be amended so as to eliminate that particular
area or jurisdiction as to which such covenant is so held void or otherwise
enforceable and, as to all other areas and jurisdictions covered by this
Agreement, the terms and provisions hereof shall remain in full force and effect
as originally written.  If a court or other constituted legal authority
determines that the covenants set forth in Section 2 of this Agreement are void
or otherwise unenforceable such that Executive, during the Term, is permitted to
and actually does take any action that, but for such determination, would be
prohibited by Section 2 of this Agreement, then Executive shall promptly pay to
Company an amount equal to the payment provided to Executive pursuant to Section
5 hereof.


9.           Copy of Covenants.  During the Term, Executive shall provide, and
Company similarly may provide, a copy of the covenants contained in this
Agreement to any business or enterprise described in Section 2 of this Agreement
with respect to which Executive (1) directly or indirectly owns, manages,
represents, operates, finances, controls or participates in the ownership,
management, operation, financing, or control (other than the passive ownership
of interests in (a) private investment funds or (b) publicly traded companies),
(2) serves as an officer, director, executive, partner, employee, principal,
agent, representative, contractor, consultant, or (3) seeks to do anything
described in (1) or (2) of this paragraph.
 
10.           Successors and Assigns.  Executive shall not assign, pledge or
encumber any interest in this Agreement or any part thereof without the express
written consent of Company, this Agreement being personal to Executive.  If
Company shall merge or consolidate with or into, or transfer substantially all
of its assets to, another corporation or other form of business organization,
then this Agreement shall bind the successor of Company resulting from such
merger, consolidation or transfer.
 
11.           Disclosure Required by Law.  Executive shall have no obligation
hereunder to keep confidential any Project Star and Beyond Confidential
Information if and to the extent disclosure thereof is specifically required by
law; provided, however, that if disclosure is required by applicable law and
Executive intends to make such disclosure, Executive shall provide Company with
prompt notice of such requirement and shall use Executive’s best efforts to
provide such notice prior to making any such disclosure, so that Company may
seek a protective order or other applicable relief, and Executive shall
cooperate with Company in such effort.
 
12.           Governing Law.  The Parties stipulate and agree that the venue for
any dispute arising out of or related to this Agreement shall be exclusively in
the State or Federal District court(s) of Harris County, Texas.
 
13.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same Agreement.
 
14.           Miscellaneous.  This Agreement is in addition to, and not in
replacement of, any confidentiality obligations to which Executive is subject
prior to the date of this Agreement.  If there is any inconsistency between the
provisions of this Agreement and any other such obligations, the provisions of
this Agreement shall govern and control.
 

IN WITNESS WHEREOF, this Agreement is executed on the day and year first above
written.






CONTINENTAL AIRLINES, INC.




By:           /s/ Jennifer L. Vogel                    
Jennifer L. Vogel
Senior Vice President,
General Counsel, Secretary
and Chief Compliance Officer




EXECUTIVE:




 
                                                              /s/ Mark J.
Moran                                   
Mark J. Moran




APPROVED:




/s/ Charles Yamarone                
Charles Yamarone
Chair, Human Resources Committee


